Citation Nr: 1621528	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  07-27 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Prior to June 24, 2009, entitlement to an initial compensable evaluation for bilateral hearing loss disability on an extraschedular basis.

2.  Beyond June 24, 2009, entitlement to an evaluation in excess of 10 percent for bilateral hearing loss disability on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefit sought on appeal.

In December 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the record.

In a November 2012 decision, the Board denied entitlement to a compensable rating for bilateral hearing loss prior to June 24, 2009, and an evaluation in excess of 10 percent for bilateral hearing loss as of June 24, 2009.  The Board declined to refer the claim for consideration of an extra-schedular rating. 

The Veteran appealed the November 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision, the Court set aside the portion of the Board's November 2012 decision that determined that referral of the Veteran's claim for an extra-schedular rating was not warranted and remanded the matter for further proceedings consistent with the decision.  The May 2014 Decision did not disturb the Board's findings regarding the schedular rating of the bilateral hearing loss disability.  

In December 2014 the Board remanded the claim to the AOJ for further development.  The requested development as to the claim adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and credible evidence of record indicates that the Veteran's bilateral hearing loss disability does not present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

For the entire appeal period, the criteria for an extraschedular rating for bilateral hearing loss disability have not been met. 38 C.F.R. § 3.321(b)(1)(2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Letters dated in March 2004 and February 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Private treatment records have been associated with the file, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that she felt was relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

Additionally, the Veteran was most recently afforded a VA audiological examination in June 2009.  The Board has carefully reviewed the VA examination and medical opinion of record and finds that the examination, along with the other evidence of record, is adequate.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  





Analysis

As noted above, the issue on appeal is whether the Veteran is entitled to an initial compensable rating prior to June 24, 2009 and a rating in excess of 10 percent thereafter for his bilateral hearing loss disability on an extraschedular basis. 

The Court has set forth a three-step analysis for analyzing extraschedular rating issues.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun, 
22 Vet. App. at 115.  Therefore, initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required. 

In the second step, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) (i.e., marked interference with employment and frequent periods of hospitalization).  Id. at 116. 

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In a statement received April 15, 2004 from the Veteran, he reported that he had to turn the volume of his television up all the way to hear it and others complained that the volume was so loud that it hurt their ears.  He constantly had to ask people repeat what they said.  He had problems on the phone as he could not hear everything that was said. 

In a July 2004 VA examination, the Veteran reported difficulty hearing women's voices and that he had to turn up the television very loud.  

In a September 2007 VA examination, the Veteran's situation of greatest difficulty was indicated as all hearing environments.  

In a June 2008 VA examination, the Veteran's situation of greatest difficulty and effects on occupational functioning and daily activities were addressed.  The Veteran was employed as a securities arbitration specialist and had difficulty hearing speech which negatively affected his ability to practice.  He felt his zero compensation did not compensate for his perceived hearing handicap.  

In a private hearing evaluation from February 27, 2009, problems with hearing and understanding were noted regarding Television/entertainment, small groups, communication difficulties and environmental sounds.  

In correspondences from the Veteran (undated, dated June 12, 2009 and received July 10, 2009) he reiterated that his hearing disability negatively impacted his employment as an arbitrator resulting in flawed recommendations due to hearing trouble.  He heard sound by could not understand what people were saying unless they increased the sound of their voice considerably.  

In a June 2009 VA examination, the Veteran reported hearing and speech understanding problems were reported with daily activities and in occupational settings.  The Veteran reported an increased difficulty with background noise.  He currently wore VA issued hearing aids that helped with speech understanding.  The effect on occupation was "significant" and the difficulty on occupational activities was noted as hearing difficulty.  The Veteran reported difficulty hearing and understanding speech during presentations and lectures.  There were no effects on usual daily activities.  

In a November 2012 decision, the Board denied entitlement to a schedular compensable rating for bilateral hearing loss prior to June 24, 2009, and a schedular evaluation in excess of 10 percent for bilateral hearing loss as of June 24, 2009.  The Board declined to refer the claim for consideration of an extra-schedular rating. 

As noted in the December 2014 remand, the Joint Motion for Partial Remand indicated that the Board, in its November 2012 decision, found the Board failed to provide an adequate statement of reasons or bases regarding its denial of referral for an extraschedular rating for the Veteran's claims of increase for bilateral hearing loss disability.  The Joint Motion notes that the 2009 VA audiological report reflected that the disability had "significant" effects on the Veteran's occupation and caused significant difficulty hearing and understanding speech.  The Court felt that the Board failed to explain how a noncompensable or a 10 percent rating took into consideration the record evidence that the Veteran had a "significant" difficulty hearing and understanding speech that had significant effects on his occupation.  Specifically, the Court found it was unclear whether the Board understood the word "significant" to be an overstatement by the audiologist in relation to other record evidence or how a noncompensable or 10 percent disability rating might take into consideration the report of significant problems by the 2009 VA audiologist, which appear to reflect greater impairment that what the audiologist might expect for the average person with hearing loss.  

In light of this determination, the Board remanded the claim to refer the issue for extraschedular consideration.

The VA Director of Compensation determined that an extraschedular rating under 38 C.F.R. § 3.321(b) (1) was not warranted for the Veteran's bilateral hearing loss.  It was noted that VA audiological examinations from July 2004 through July 2010 showed bilateral hearing loss varying from 60 decibels in the right ear and 50 decibels in the left ear with speech discrimination at 96 percent bilaterally, to 60/63 decibels and 76 percent speech recognition in the right ear and 88 percent in the left ear.  The VA examiner in June 2009 reported that the effect on hearing loss on occupation was significant.  The examiner supported the statement by noting that the Veteran reported difficulty hearing and understanding speech during presentations and lectures.  The Director of Compensation found the totality of evidence of record revealed no basis to grant an increased extra-schedular evaluation for hearing loss in excess of 0 percent prior to June 24, 2009 or 10 percent subsequently.  The VA medical evidence showed adequate support for hearing loss pursuant to the schedular criteria.  The Veteran reported difficulty hearing presentations and lectures.  The VA examiner's report of hearing loss having a significant effect on occupation is supported only by the Veteran's reports of difficulty hearing.  This reduced the VA examiner's report to a bare conclusion since it was only supported by a subjective statement versus medical evidence and there was no evidence of marked interference or frequent hospitalization in the record.  A "significant effect" was not shown by the evidence of record to equate to marked interference.  Since the evidence of record failed to show that the rating schedule was inadequate for rating purposes, an extra schedular rating was not found to be warranted.  

As this issue has been considered by the Director in the first instance, the Board now has jurisdiction to consider the issue.

The Board acknowledges that the Veteran has complained of difficulty understanding speech, difficulty with hearing women's voices, understanding telephonic communications, trouble with background/environmental noise and indicated that this results in some functional impairment.  The Veteran is competent to report the observable symptoms he experiences regarding his hearing loss and communication difficulties.  See Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Veteran's statements that he has difficulty hearing and communicating are credible and consistent with the contemporaneous medical evidence showing that he has hearing impairment.

The Veteran's hearing loss and functional impairment are contemplated by 38 C.F.R. § 4.85, Diagnostic Code 6100 and 38 C.F.R. § 4.86.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numerical results of objective audiological testing used to measure the degree of hearing loss, they are necessarily designed with a view toward compensating for the symptoms and functional impairment associated with hearing loss.  See 64 Fed. Reg. 25209 (May 11, 1999).  Hence, the rating is based, in part, on speech recognition (i.e., the Veteran's complaints of difficulty hearing when there is background noise, difficulty hearing women's voices, and communication difficulty and problems).  See 38 C.F.R. § 4.85(a) (2015) ("An examination for hearing impairment for VA purposes . . . must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.").  Although the speech discrimination testing does not duplicate all listening situations, it offers consideration as to the level of functional impairment due to Veteran's ability to understand speech by testing without the assistance of hearing aids.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25, 200 (May 11, 1999).  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  See 59 Fed. Reg. 17, 295 (April 12, 1994).  

Thus, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  The Veteran was not shown to have an exceptional pattern of hearing impairment; his description of an inability to hear and discriminate speech has been properly measured according to pure tone averages and speech discrimination.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

The Board has considered the VA examiner's finding that the Veteran's disability has significant effects on the Veteran's occupation and caused significant difficulty hearing and understanding speech.  However, while noteworthy, the word "significant" is inherently subjective, and the remainder of the VA examiner's findings provide no further support for the conclusion that the Veteran's disability is more severe than is contemplated by the disability rating, or manifested by symptoms outside those contemplated by the rating criteria.  In fact, the VA examiner specifically found that the disability is manifested by difficulty hearing and understanding speech, which is precisely the type of impairment that the rating criteria is intended to measure.  The fact that the Veteran's hearing loss impacts the ordinary conditions of daily life, including his ability to work, (to the extent that this resulted in a loss of earning capacity) is contemplated in the schedule of ratings and is not a proper consideration for an extraschedular analysis. 

To the extent that the VA examiner's use of the word "significant" alone does suggest a degree of disability beyond the rating criteria, the Board does believe that the examiner's use of the word ultimately does constitute an overstatement by the audiologist in relation to other record evidence, most likely based on the Veteran's own characterization of the severity of his difficulty.  Nevertheless, given the audiological readings obtained, the other clinical findings explaining that the Veteran's disability results in difficulty hearing and understanding speech, and the lack of any other evidence suggesting that the Veteran's disability is outside the norm, the Board concludes that the report of the VA examiner is still adequate to allow the Board to reach an informed decision.

Although a particular Diagnostic Code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with hearing loss disabilities, the purpose of the schedular ratings with their corresponding criteria is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21 (2015).  Thus, the Veteran's difficulty hearing and the consequences that may flow from this difficulty such as difficulty understanding speech, are necessarily the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  Again, as noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Moreover, even in consideration of the June 2009 VA examiner's notation of the disability causing "significant" impairment to the Veteran's occupation, which the Board finds was an overstatement based on the Veteran's subjective self-report of impact to employment, no VA examiner or treating clinician has indicated that the Veteran's hearing loss disability is otherwise exceptional or unusual such that an evaluation cannot be appropriately assigned through application of the schedular criteria.  

In sum, a comparison of the Veteran's hearing loss and associated functional impairment and the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's experiences are congruent with the average impairment in earning capacity represented by his current ratings for hearing loss.

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable rating prior to June 24, 2009 and a rating in excess of 10 percent thereafter for bilateral hearing loss on an extraschedular basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability on an extraschedular basis for the period prior to June 24, 2009 is denied.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss disability on an extraschedular basis for the period beyond June 24, 2009 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


